Upon trial in the District Court of Kaufman County for possessing equipment for the manufacture of intoxicating liquor, appellant was found guilty and his punishment fixed at one year in the penitentiary.
Officers raided Lon Tolbert's house, searching for liquor violations. The raid was made about midnight. As the officers approached Tolbert darted out of his barn near the house. One officer gave chase, the other going on to the house where a light was observed in the kitchen. About the time this officer got to where he could see through the window a shot was fired by the other officer who was pursuing Tolbert. When this was heard appellant who, according to the testimony of the officer, was in the kitchen, grabbed a can on the stove and tried to lift it off. The can was later found to contain mash. The officer shouted at him and appellant ran. The officer headed him off and appellant ran back in the house and in a moment or two was captured by the officers. The equipment — the sufficiency of which for the purpose of manufacturing liquor was testified to by the officers — was found and included the can above referred to. The case was submitted to the jury upon the law of circumstantial evidence. We think the evidence sufficient to justify the jury's conclusion.
There were two bills of exception, one of which complains that on the morning following the raid the officers testified that they went back to the place and found a bottle just outside the back door of Tolbert's house under some rags which contained or had contained whiskey. There was no error in the admission of this testimony.
The second bill complains that the sheriff was permitted to testify that the equipment was sufficient for the purpose of manufacturing liquor. Having testified to his observation of similar matters, the sheriff was properly allowed to give the testimony objected to. *Page 548 
No error appearing in the record, the judgment will be affirmed.
Affirmed.
                          ON REHEARING.